By the Court.

Lumpkin, J.,
delivering the opinion.
After carefully considering the testimony in this case, our conclusion is to affirm the judgment of the Court below refusing to dissolve the injunction to this extent, namely, that Ketchens be permitted to trade, or otherwise dispose of the notes given to him by Howard for the land after the same fell due, and as each note becomes due, so that the holder or transferee trading for them after maturity, be chargeable with all the equities existing between the original parties.
One of the main equities set up in the bill, to-wit: that the complainant was ignorant of the judgment lien on two lots, and that this fact was not known to him when he traded for the land and gave his notes; is only denied by the defendant to be true upon his information and belief.